Citation Nr: 0119543	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-02 070	)	DATE
	)
	)


THE ISSUE

Whether an October 1981 Board decision, which denied 
entitlement to a rating in excess of 30 percent for muscle 
loss involving Muscle Group XII of the left leg, with 
conversion reaction and scarring, should be revised or 
reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
June 30, 1992, for a grant of service connection for loss of 
use of the left foot, has been raised in an appeal, and will 
be the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The moving party in this matter is a veteran who served on 
active duty from December 1954 to December 1958, and from 
February 1959 to March 1965.

In October 1981, the Board issued a decision in which it 
denied entitlement to a rating in excess of 30 percent for 
muscle loss involving Muscle Group XII of the left leg, with 
conversion reaction and scarring. 

In November 2000, the veteran's representative submitted a 
motion for reconsideration of the Board's October 1981 
decision, as well as all subsequent Board decisions that 
"failed to consider entitlement to Special Monthly 
Compensation (SMC) for loss of use of a lower extremity".  
In January 2001, the motion for reconsideration was denied by 
the Vice Chairman of the Board. 

Thereafter, in March 2001, the veteran's representative 
submitted a motion for revision of the Board's October 1981 
decision on the basis of clear and unmistakable error (CUE).  
No other Board decisions were challenged in that motion.  The 
Board subsequently sent a letter to the moving party and 
advised him that the rules relating to CUE motions can be 
found in section 7111 of title 38, United States Code, and in 
section 20.1400 of title 38, Code of Federal Regulations.  
The moving party was advised to review these regulations.  
Thereafter, no additional correspondence was received from 
either the moving party or his representative. 


FINDINGS OF FACT

1.  In a decision dated in October 1981, the Board denied a 
claim of entitlement to an increased evaluation for muscle 
loss involving Muscle Group XII of the left leg, with 
conversion reaction and scarring of the left leg.


2.  The Board's decision of October 1981 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The October 1981 decision of the Board did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.1403, 20.1404, 20.1405 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that, in 1955, he 
sustained a rope abrasion over the lateral aspect of his left 
leg.  In January 1965, he underwent a fasciotomy of the 
anterior compartment of the lower left leg and a biopsy of 
muscle tissue.  The treating physician noted a diagnosis of 
hernia of the left anterior tibialis muscle.  Upon separation 
from service, physical examination revealed his lower 
extremities to be normal.

During a VA examination conducted in June 1972, the veteran 
reported experiencing a dull aching pain on the medial aspect 
of his left leg.  X-rays revealed a very slight cortical 
thickening of the mid and low shaft of the tibia.  The VA 
examiner found no limitation of motion in either ankle.  The 
VA examiner noted a diagnosis of status postoperative 
fasciotomy of the lateral aspect of the left lower leg with 
residual fibrosis.

In a July 1972 rating decision, the RO granted service 
connection for a left leg disability, and assigned a 10 
percent evaluation for muscle loss and scarring of the left 
leg under Diagnostic Code (DC) 5312, effective April 17, 
1972.  

Thereafter, in an August 1972 rating decision, the RO granted 
separate disability ratings of 10 percent for muscle loss of 
the left leg under DC 5312, and 10 percent for painful 
scarring under DC 7804.  The RO also assigned an effective 
date of April 17, 1972, for each of these disability ratings.  
The ratings were confirmed by the Board in a January 1973 
decision.

In a January 1974 clinical note, a VA examiner noted that the 
veteran had come to the Pain Clinic complaining of sharp pain 
in his left leg.  The VA examiner concluded that psychogenic 
factors loomed large in the veteran, as there were too many 
inconsistencies in his manner and history.  The VA examiner 
noted that the veteran refused to cooperate with a full work-
up, which was to include psychiatric and psychological 
consultation.  

In June 1974, the veteran returned to the VA Pain Clinic with 
complaints involving his left knee.  The VA examiner found 
that the veteran's pain could be due to nerve scarring or 
deafferentation, but that psychogenic factors were very 
important.  Later that month, the veteran underwent a 
psychiatric evaluation, at which time it was noted that he 
was extremely defensive on examination.  The veteran reported 
that his goals were two-fold.  He indicated that he wanted to 
get his left leg worked on, but that his primary intention 
was to have his compensation increased because he was not 
getting enough money to live on.  The VA psychiatrist 
concluded that the veteran's defensiveness was preventing him 
from gaining an adequate picture of his problem, which might 
be paranoid schizophrenia.  The VA psychiatrist recommended 
further psychological testing, and that the veteran should be 
adequately evaluated by the Orthopedic Surgery Department.  
Subsequent VA treatment records show that, in July 1974, a 
cast was placed on the veteran's left leg.  This cast was 
found to be too tight, and was replaced by another cast later 
that month.

During a VA neurological examination conducted in August 
1974, it was noted that a cast had recently been removed from 
his left leg.  The veteran reported a decrease in pain while 
the cast was on, but indicated that swelling continued to 
occur.  Upon clinical evaluation, it was noted that the 
veteran had a tendency to walk on the toe of his left foot 
because he was reportedly unable to place the heel on the 
floor.  However, the VA examiner found that the veteran was 
indeed able to get his heel on the floor and to slightly 
elevate his toes.  The VA examiner observed that he had much 
more difficulty walking on his toes than on his heel.  The 
examiner also observed that, when the veteran placed his left 
foot flat on the floor, his calf muscles contracted as his 
right foot was raised, thus preventing the left heel from 
touching the floor.  The VA examiner concluded that there was 
a considerable functional overlay in the veteran's case, and 
that there were insufficient signs and symptoms found to 
justify a diagnosis of any neurological disorder.

In September 1974, the veteran was seen at the VA Orthopedic 
Clinic.  It was noted that the study was incomplete because 
the patient had been uncooperative.

In a November 1975 rating decision, the RO granted an 
increased evaluation of 20 percent for the veteran's service-
connected impairment of Muscle Group XII of the left leg, 
effective January 1973.  The RO also assigned a temporary 100 
percent disability rating, effective from July 15, 1974, to 
November 30, 1974, based upon the need for the cast worn by 
the veteran on his left leg.  It was noted that the veteran 
had testified that he worn a cast from July 1974 to August 
1974, and then from October 1974 to November 1974.

In a March 1975 decision, the Board denied the veteran's 
claims of entitlement to a rating in excess of 20 percent for 
impairment of Muscle Group XII of the left leg, and 
entitlement to a rating in excess of 10 percent for a painful 
scar of the left leg.

A report of VA orthopedic examination conducted in May 1975 
shows that the veteran was reporting that he still 
experienced pain and numbness in his left mid pretibial area.  
It was noted that he walked with a limp, with a bent-knee 
type of gait on the left, and that he wore a short double 
upright brace, which was locked to prevent plantar flexion, 
and spring-loaded to enhance dorsiflexion.  The VA examiner 
found that there was full active motion of all the muscle 
components, and that sensation and reflexes were intact.  The 
examiner concluded that there was an extremely high 
functional component associated with the veteran's old ankle 
injury.

In a letter dated in February 1976, Dr. R.J. reported that he 
had treated the veteran between 1966 and 1972, but never for 
his leg problems.  The physician indicated that he had 
started seeing the veteran again in June 1975, and was 
surprised to see him using a leg brace.  In his letter, Dr. 
R.J. reviewed the veteran's VA medical records, including 
those reports indicating that the veteran's left leg disorder 
had a functional component.  The physician indicated that he 
did not see any evidence of a psychiatric disorder, and that 
he felt that the veteran definitely had an affectation of the 
left lower limb.

In July 1976, the veteran underwent another VA orthopedic 
examination.  Examination revealed that he had a weakness of 
dorsolateral extension due to weakness of the peroneal 
compartment, but that he did have the power to bring his left 
foot up against gravity.  The VA examiner noted that, due to 
the wearing of a leg brace, these muscles had not worked as 
much as they would have otherwise.  The VA examiner indicated 
that it was difficult to determine exactly to what extent the 
brace had not allowed the veteran to develop those muscles as 
much as he would have otherwise.  The VA examiner noted that 
in past examinations he had seen the veteran bring his foot 
up higher, and that he agreed with other examiners that there 
was some functional overlap present.  

In an August 1977 rating decision, the RO granted a 30 
percent disability rating for the veteran's service-connected 
impairment of Muscle Group XII of the left leg.  The RO 
concluded that, although the veteran's left leg symptoms were 
due to a conversion reaction, this reaction was thought to be 
secondary to his service-connected left leg disability.  For 
this reason, the RO concluded that an increased disability 
rating was warranted for the veteran's muscle loss of the 
left leg.

During another VA orthopedic examination, conducted in March 
1979, the VA examiner found that the veteran had full range 
of motion in all joints of the left foot and ankle passively, 
but that he feigned an inability to move the foot and ankle 
joints well, with inconsistent movement on attempt.  The VA 
examiner noted that he had straight leg raising to 80 
degrees, with no complaints regarding the lower extremity 
during this maneuver.  The examiner concluded that the 
veteran was intact neurologically.  The examiner noted a 
diagnosis of muscle loss of the left leg, Muscle Group XII, 
with functional overlay or conversion reaction with painful 
scar.  In a report of VA orthopedic examination dated in 
April 1980, the same examiner noted that his previous 
diagnosis remained unchanged. 

In February 1981, the veteran was examined by Dr. K.S., a 
private physician, primarily for evaluation of a claimed back 
disorder.  In his report, Dr. K.S. noted that the veteran did 
not have a typical drop foot gait on the left side, although 
he wore a footdrop brace for what he described as a sciatic 
nerve injury.  The physician noted that the calf muscles were 
well developed, and that there were equal and symmetrical 
ankle reflexes.  Knee reflexes were also found to be equal, 
and sensory examination was unremarkable.  Straight-leg 
raising was attempted, but any objective findings were 
reportedly masked by rigidity and pain display.  Dr. K.S. 
concluded that he was unable to sort out the physical 
pathology from what was obviously an extremely complex 
psychosocial problem.

In the October 1981 decision, the Board discussed the 
findings of the numerous VA examinations mentioned above.  
The Board also discussed the content of the veteran's VA 
outpatient treatment records, and the transcripts of 
testimony he had provided during four personal hearings.  
Based upon the record before it at that time, the Board 
concluded that there was no evidence of any significant 
muscle atrophy, neurological deficit, limitation of motion, 
or shortening of the left lower extremity.  The Board found 
that the veteran's service-connected left lower extremity 
disorder was manifested only by a depressed scar, and by 
subjective complaints of severe pain and impairment of 
function.  The Board noted that it was apparent from the 
record that the veteran's conversion symptoms were a 
significant factor in his claimed left leg disability.  The 
Board further concluded that an increased disability rating 
was also not warranted based upon the neuropsychiatric 
component of his service-connected left leg disability.


As noted above, in November 2000, the veteran's 
representative submitted a motion for reconsideration the 
Board's October 1981 decision, as well as several subsequent 
Board decisions.  The representative essentially contended 
that the Board had failed to properly consider whether the 
veteran was entitled to special monthly compensation (SMC) 
based upon the loss of use of his left lower extremity.  In 
support of this contention, the representative cited to the 
VA orthopedic examination performed in March 1979, in which 
the VA examiner had noted that the veteran was experiencing a 
mild gait disturbance when he walked, and that he was still 
wearing a brace on his left leg.  The representative also 
cited to the report of the examination performed by Dr. G. 
during the veteran's August 1979 hearing, in which the 
physician noted that "[t]here is foot drop on the left".  
The representative also cited to the report of the veteran's 
May 1977 VA examination, his July 1976 examination, and to a 
VA clinical record dated in November 1974, in which a VA 
physician prescribed a left leg brace double bar to prevent 
foot drop. 

In the November 2000 motion, the representative also 
discussed various medical records dated between 1992 and 
2000.  In essence, the representative contended that this 
later evidence also showed evidence of foot drop; that 
discussion was apparently intended to support the 
representative's contentions regarding the medical evidence 
of record prior to the Board's 1981 decision.

In January 2001, the motion for reconsideration was denied by 
the Vice Chairman of the Board.  The moving party's 
representative subsequently submitted a motion for revision 
of the Board's October 1981 decision on the basis of clear 
and unmistakable error.  The representative referred, 
therein, to the contentions expressed in the motion for 
reconsideration that was submitted in November 2000.  The 
representative reasserted that the Board had failed in its 
October 1981 decision to consider whether the veteran was 
entitled to special monthly compensation for the loss of use 
of his left lower extremity under the provisions of 38 C.F.R. 
§§ 3.350 and 4.63, as required by the provisions of 38 C.F.R. 
§ 4.73.  The representative argued that consideration of 
those provisions would have changed the outcome of the 
decision, because the veteran would have been granted 
entitlement to SMC.  The representative also argued that the 
Board had committed CUE by failing to grant a 40 percent 
evaluation under the criteria of Diagnostic Code 5167, for 
loss of use of the lower extremity.

Relevant Law and Regulations

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence. A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE.

Analysis

Preliminary matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This new statute 
addresses notification requirements in VA claims, and VA's 
duty to assist claimants in the development of claims, such 
as by securing additional records, affording medical 
examinations to claimants, etc.  The VCAA does not expressly 
indicate whether its provisions apply to motions alleging CUE 
in prior final decisions of the Board.  Therefore, we must 
now address that issue in the first instance.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Given the nature of a motion to revise an earlier decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion must, by law, be based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.  As to procedure, the Board advised the 
veteran, in a March 2001 letter, as to the regulations 
pertinent to a CUE motion, and of the fact that those 
regulations are published in the Code of Federal Regulations.  
In addition, it is clear, from a reading of the March 2001 
motion, that the moving party's representative was well aware 
of the pertinent legal criteria to be considered in 
determining whether a prior decision was based upon CUE.  
Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with this law.  

Discussion

At the outset, the Board wishes to emphasize that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [CUE] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has stated that for CUE to exist: (1) "[e]ither 
the correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time for the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the agency 
of original jurisdiction or BVA, and subsequently developed 
evidence is not applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).


The Board also notes that 38 C.F.R. § 20.1404 (2000), in 
pertinent part, previously required the following with regard 
to any motion for CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
In that decision, the Federal Circuit Court upheld the 
validity of all the challenged rules except for the above 
quoted section 20.1404(b).  Specifically, the Court concluded 
as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  The Secretary has taken 
prompt action to remedy the issue raised by the Federal 
Circuit in DAV v. Gober.  An amendment to the Board's Rules 
of Practice has been issued, which changes the final sentence 
of Rule 1404(b) to read:  "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this subpart."  
See 66 Fed. Reg. 35,902 (July 10, 2001) (interim final rule).

In the present case, the Board is addressing the veteran's 
motion on the merits, under 38 C.F.R. § 20.1405 (2000), 
consistent with the Federal Circuit's decision in DAV v. 
Gober, supra.  That regulation provides, in pertinent part, 
as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

After reviewing the text of the Board's October 1981 
decision, and for the reasons and bases set forth below, the 
Board concludes that there was no CUE in the October 1981 
decision, which denied entitlement to a rating to a rating in 
excess of 30 percent for muscle loss involving Muscle Group 
XII of the left leg, with conversion reaction and scarring.

As noted above, the moving party has contended that the Board 
committed CUE by failing to consider the provisions of 38 
C.F.R. § 3.350 and 4.63 to determine whether the veteran was 
entitled to special monthly compensation, as was allegedly 
required by 38 C.F.R. § 4.73.  However, with respect to this 
argument, the Board notes that, while the current version of 
38 C.F.R. § 4.73 requires consideration of the provisions of 
rating for loss of use of an extremity under 38 C.F.R. 
§ 3.350, the version of 38 C.F.R. § 4.73 that was in effect 
at the time of the Board's October 1981 decision contained no 
such requirement.  As noted above, a determination as to 
whether CUE occurred in a prior Board decision must be based 
upon a review of the law that existed when that decision was 
made.  Because there was no requirement that the regulations 
pertaining to loss of use be reviewed in the version of 38 
C.F.R. § 4.73 that was in effect at the time of the Board's 
October 1981 decision, the Board finds that its failure to do 
so at that time cannot constitute CUE on that basis.

Notwithstanding the provisions of 38 C.F.R. § 4.73, the Board 
is of course cognizant that VA has a long-recognized duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in the October 1981 decision, the Board 
explicitly found that there was no evidence of any 
significant muscle atrophy, neurological deficit, limitation 
of motion, or shortening in the veteran's left lower 
extremity.  Although the Board considered the veteran's use 
of a left leg brace in reviewing his claim, the Board 
concluded that the veteran's service-connected left lower 
extremity disorder was manifested only by a depressed scar, 
and by subjective complaints of severe pain and impairment of 
function.  In short, it is clear that the Board did not 
believe that the veteran's service-connected muscle loss 
involving Muscle Group XII of the left leg, with conversion 
reaction and scarring, was manifested by left foot drop.  
Under such circumstances, we believe that it was reasonable 
for the Board to not consider the application of special 
monthly compensation based upon the loss of use of a lower 
extremity, and that its failure to do so cannot constitute 
CUE. 

The Board believes that this argument regarding the failure 
to consider SMC amounts to no more than a disagreement as to 
how the facts were weighed or evaluated.  In essence, the 
representative is asserting that the medical evidence of 
record at the time of the October 1981 decision showed that 
the veteran had lost the use of his left lower extremity.  
However, while the medical evidence cited to by the 
representative might support the moving party's 
interpretation of the record, there was also substantial 
medical evidence associated with the claims folder at the 
time of the Board's October 1981 decision which supported the 
opposite conclusion.

For example, the representative pointed to the veteran's 
March 1979 VA orthopedic examination in support of the claim 
for CUE.  However, the VA examiner who conducted this 
examination found that the veteran was intact neurologically, 
and that he had full range of motion in his left foot and 
ankle.  The VA examiner also found that the veteran was 
merely feigning an inability to move the foot and ankle 
joints well, with inconsistent movement on attempt.  
Moreover, this VA examiner later determined that these 
findings were essentially unchanged during another orthopedic 
examination conducted in April 1980.  The Board notes that 
these findings are consistent with those reported during an 
earlier orthopedic examination conducted in May 1975, during 
which the same VA examiner specifically found that the 
veteran did not have left foot drop.  Thereafter, during a VA 
orthopedic examination conducted in July 1976, another VA 
examiner found some weakness of dorsolateral extension due to 
weakness of the peroneal compartment, but specifically 
concluded that the veteran did have the power to bring his 
left foot up against gravity.  


In short, the fact of the matter is that the Board's 
conclusions in 1981, that there was no limitation of motion 
or neurological deficit in the veteran's left lower 
extremity, were based upon medical reports and other evidence 
then of record.  The Board wishes to note that we do not 
disagree that the evidence selectively cited by the veteran's 
representative in conjunction with the current CUE motion, 
when viewed in isolation in a light favorable to the veteran, 
might be interpreted as supporting the conclusion that the 
veteran had experienced a loss of use of his left lower 
extremity.  However, this is not sufficient to meet the 
rigorous standard of CUE.  Because the representative's 
argument is really no more than a dispute with how the 
evidence was weighed and evaluated in the final Board 
decision of 1981, it cannot provide a basis to support a 
finding of CUE as a matter of law.

The Board further notes that, in addition to citing evidence 
of record at the time of the Board's October 1981 decision, 
the representative has also cited to medical evidence that 
was associated with the record between 1992 and 2000.  The 
representative contended that the medical reports of record 
prior to October 1981 must be viewed in comparison to more 
recent records submitted between 1992 and 2000.  However, the 
nature of a CUE claim precludes consideration of any evidence 
submitted after October 1981, since only evidence of record 
at the time of the challenged decision may be considered.  38 
C.F.R. § 20.1403(b).  "A determination that there was 'clear 
and unmistakable error' must be based on the record that 
existed at the time of the prior . . . decision."  Russell, 
3 Vet. App. at 314.  See also Porter, supra.  Accordingly, 
the Board may consider only the evidence of record at the 
time of the October 1981 decision, and not any of the 
subsequent evidence cited by the moving party's accredited 
representative.

In summary, we find that the moving party has not established 
that the Board's 1981 decision was "undebatably incorrect" 
in its interpretation that the veteran's left leg disability 
was manifested by no more than subjective complaints of 
severe pain and impairment of function, and in its alleged 
failure to identify loss of use of the left lower extremity.  
See Russell, 3 Vet. App. 310, 319 (1992).  Accordingly, the 
Board concludes that the moving party has not set forth 
specific allegations of error, of either fact or law, which 
would warrant a finding of CUE in the October 1981 decision.  
The Board concludes that the October 1981 decision did not 
contain CUE, and the moving party's motion must be denied.


ORDER

The motion for revision of the October 1981 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



